Exhibit 10.1

 

THIRD AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made
and entered into as of this 15th day of November, 2019 (the “Effective Date”),
by, between and among (i) GEMMA POWER SYSTEMS, LLC, a Connecticut limited
liability company (the “Company”), GEMMA POWER, INC., a Connecticut corporation
(“GPS-Connecticut”), GEMMA POWER SYSTEMS CALIFORNIA, INC., a California
corporation (“GPS-California”), GEMMA POWER HARTFORD, LLC, a Connecticut limited
liability company (“GPS-Hartford”), GEMMA RENEWABLE POWER, LLC, a Delaware
limited liability company (“GRP”), and GEMMA PLANT OPERATIONS, LLC, a Delaware
limited liability company (“GPO”); and (ii) WILLIAM F. GRIFFIN, JR. (the
“Employee”).

 

RECITALS:

 

R-1.                         The Company is a wholly-owned subsidiary of
Argan, Inc., a Delaware corporation (“Argan”);

 

R-2.                         GPS-Connecticut and GPS-California are also
wholly-owned subsidiaries of Argan;

 

R-3.                         GPS-Hartford and GRP and GPO are wholly-owned
subsidiaries of the Company (GPS-Hartford, GRP, GPS-Connecticut and
GPS-California and GPO are sometimes hereinafter referred to together as the
“Affiliates”);

 

R-4.                         The Employee is a principal employee of the Company
and the Affiliates (the Company and the Affiliates are sometimes hereinafter
referred to together as the “Companies”);

 

R-5.                         The Employee and the Companies entered into that
certain Second Amended and Restated Employment Agreement dated as of April 13,
2016, entered into by and between the Employee and the Companies (the “Previous
Employment Agreement”); and

 

R-6.                         The parties wish to enter into this Agreement to
amend and restate the terms of the Employee’s continued employment by the
Company and the Affiliates, as set forth hereinafter.

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1.                                      Employment.  Each of the Companies
hereby agrees to continue to employ the Employee, and the Employee hereby agrees
to accept such continued employment, subject to the terms and conditions set
forth in this Agreement.  This

 

--------------------------------------------------------------------------------



 

Agreement supersedes and replaces any previous oral or written agreement
concerning the Employee’s employment by the Company or the Affiliates.

 

2.                                      Duties of the Employee.  During the
“Term” (as defined below) of employment of the Employee, the Employee shall
serve as Non-Executive Chairman of the Company and of each of the Affiliates,
and shall faithfully and diligently perform all services as may be assigned to
him by the Board of Directors of the Company (the “Company Board”), and shall
exercise such power and authority as may from time to time be delegated to him
by the Company Board.  In addition, during the Term, the Employee shall also
serve as Chairman of the Company Board and of the Boards of Directors of
GPS-Connecticut and GPS-California. The Employee shall perform all services to
be rendered by him hereunder to the best of his ability, and use his best
efforts to promote the interests of the Company and the Affiliates. 
Notwithstanding the foregoing, it shall not be a breach or violation of this
Agreement for the Employee to manage personal investments.

 

3.                                      Term of Employment.  Employment of the
Employee pursuant to the terms and provisions of this Agreement shall commence
on the Effective Date, and shall continue until January 31, 2021 (the “Initial
Term”), unless earlier terminated as provided in this Agreement.  At the end of
the Initial Term, the Employee’s employment hereunder shall automatically renew
for successive one year terms (each, a “Renewal Term”), subject to earlier
termination as provided in this Agreement, unless the Company or the Employee
delivers written notice to the other at least three (3) months prior to the
expiration date of the Initial Term or any Renewal Term, as the case may be, of
its or his election not to renew the term of employment.

 

The period during which the Employee shall be employed by the Companies pursuant
to the terms and provisions of this Agreement is sometimes referred to herein as
the “Term.”

 

4.                                      Compensation.

 

4.1                               Base Compensation.  For each Fiscal Year
ending January 31 (“Fiscal Year”) occurring within, or partially within, the
Term, the Company shall pay the Employee base compensation at the annual rate of
Three Million Dollars ($3,000,000) (the “Base Compensation”) (any such Base
Compensation to be prorated for any partial Fiscal Year within the Term),
payable in installments consistent with the Company’s normal payroll schedule,
subject to applicable withholding and other taxes.

 

4.2                               Bonus. In addition to Base Compensation set
forth in Section 4.1, for each Fiscal Year of the Company occurring within, or
partially within, the Term, the Employee shall be eligible to receive an annual
bonus in the sole discretion of the Company Board, subject to satisfaction of
such reasonable performance criteria as may be established for the Employee with
respect to such year.

 

4.3                               Apportionment of Base Compensation, Bonus and
Benefits.  Notwithstanding anything to the contrary contained in the foregoing
provisions of this

 

2

--------------------------------------------------------------------------------



 

Section 4 and elsewhere in this Agreement, Base Compensation, Bonus and the
costs of all benefit plans or programs in which the Employee participates, as
set forth in Section 5 below, or other benefits made available to the Employee,
as set forth elsewhere in this Agreement, may be equitably apportioned among the
Company and the Affiliates in such manner as the Company and the Affiliates
shall agree among themselves, and reconciliation of any such allocation of
Employee-related costs shall be effectuated through appropriate inter-company
transfers not less frequently than annually.

 

5.                                      Benefit Plans; Insurance.

 

5.1  Benefit Plans.  The Employee shall be permitted to participate in all
employee health, retirement and insurance benefit plans applicable to officers
of the Companies, and such other plans as may from time to time be made
available or applicable to the Companies, consistent with the policies of the
Companies.

 

5.2  Key-Man Term Life Insurance.  The Company and/or the Affiliates, as the
case may be, will maintain and will pay the premiums on a key-man term life
insurance policy on the life of the Employee.  Such policy shall (a) name Argan
as sole beneficiary, (b) be in the amount of not less than Two Million Five
Hundred Thousand Dollars ($2,500,000), and (c) remain in full force and effect
for the Term, or until the expiration of the term of said policy, if sooner. 
The Employee and each of the Companies agree to take whatever action is
reasonably required by the insurer to maintain such policy in full force and
effect for such time.  Upon the termination of the Employee’s employment
hereunder for any reason, the Company and/or the Affiliates, as the case may be,
shall assign to the Employee any and all rights which it may have in and to said
insurance policy for the value of the prepaid unearned premium thereof.

 

6.                                      Vacation.  The Employee shall be
entitled to unlimited paid vacation during the Term; provided that the Employee
is available by telephone during such periods of paid vacation.  The Employee
shall not be entitled to any accrued vacation upon termination of employment for
any reason.

 

7.                                      Expenses.  The Companies shall reimburse
the Employee, consistent with the Companies’ expense reimbursement policies and
procedures and subject to receipt of appropriate documentation, for all
reasonable and necessary out-of-pocket travel, business entertainment, and other
business expenses incurred or expended by the Employee incident to the
performance of his duties hereunder.

 

8.                                      Working Facilities; Parking; Car
Allowance.  During the Term the Company shall furnish the Employee with an
office, remote secretarial help and such other facilities and services suitable
to his position and adequate for the performance of his duties hereunder; and
will provide the Employee with and pay for covered (if reasonably available) and
reserved parking.  In addition to the payment for covered and reserved parking
costs, the Company shall provide to the Employee a car allowance in the amount
of $1,500 per month, to be used by the Employee to defray the costs of
ownership, leasing, financing, maintenance and/or operation of a car or other
vehicle.

 

3

--------------------------------------------------------------------------------



 

9.                                      Withholding.  Notwithstanding anything
in this Agreement to the contrary, all payments required to be made by the
Company hereunder to the Employee or his estate or beneficiaries shall be
subject to the withholding of such amounts relating to taxes as the Company may
reasonably determine it should withhold pursuant to any applicable law or
regulation.  In lieu of withholding such amounts, in whole or in part, the
Company may, in its sole discretion, accept other provisions for payment of
taxes and withholding as required by law, provided it is satisfied that all
requirements of law affecting its responsibilities to withhold have been
satisfied.

 

10.                               Termination of Employment.

 

10.1                        For Cause.  The Company may terminate the Employee’s
employment at any time for “Cause” (as defined below).  For the purposes of this
Agreement, “Cause” shall mean (i) habitual drunkenness or any substance abuse
which adversely affects the Employee’s performance of his job responsibilities;
(ii) any illegal use of drugs; (iii) commission of a felony (including, without
limitation, any violation of the Foreign Corrupt Practices Act); (iv) dishonesty
materially relating to the Employee’s employment; (v) any misconduct by the
Employee which would cause the Company or any of the Affiliates to violate any
state or federal law relating to sexual harassment or age, sex or other
prohibited discrimination, or any intentional violation of any written policy of
the Companies adopted with respect to any such law; (vi) any other conduct in
the performance of the Employee’s employment which the Employee knows or should
know (either as a result of a prior warning by any of the Companies, custom
within the industry or the flagrant nature of the conduct) violates applicable
law or causes any of the Companies to violate applicable law in any material
respect; (vii) failure to follow the lawful written instructions of the Company
Board, if such failure continues uncured for a period of ten (10) days after
receipt by the Employee of written notice from the Company stating that
continuation of such failure would constitute grounds for termination for Cause;
(viii) any violation of the confidentiality or non-competition provisions
hereof; or (ix) any other material violation of this Agreement.

 

10.2                        Upon Death or Disability.  The employment of the
Employee shall automatically terminate upon the death of the Employee and may be
terminated by the Company upon the “Disability” (as defined below) of the
Employee.  For purposes of this Section 10.2, the Employee shall be deemed
“Disabled” (and termination of his employment shall be deemed to be due to such
“Disability”) if an independent medical doctor (selected by the Company’s
applicable health or disability insurer) certifies that the Employee, for a
cumulative period of more than 120 days during any 365-day period, has been
disabled in a manner which seriously interferes with his ability to perform the
essential functions of his job even with a reasonable accommodation to the
extent required by law.  Any refusal by the Employee to submit to a medical
examination for the purpose of certifying Disability shall be deemed
conclusively to constitute evidence of the Employee’s Disability.

 

10.3                        For Convenience of the Company.  Notwithstanding any
other

 

4

--------------------------------------------------------------------------------



 

provisions of this Agreement, the Company shall have the right, upon ninety (90)
days written notice to the Employee, to terminate the Employee’s employment at
the “Company’s Convenience” (i.e., for reasons other than Cause, resignation for
reasons other than “Good Reason” [as defined below], death or Disability).  For
purposes hereof, resignation by the Employee for Good Reason also shall be
deemed to constitute termination by the Company at the Company’s Convenience.

 

10.4                        Resignation; Good Reason.

 

(a)                                 The Employee shall have the right to resign
at any time upon ninety (90) days’ written notice to the Company.

 

(b)                                 For the purposes of this Agreement,
resignation by the Employee as a result of the following shall be deemed to
constitute resignation for “Good Reason,” provided that and on condition that
the Employee has not consented to the action constituting Good Reason and such
resignation occurs within 15 days following the occurrence of such action (or,
in the case of clause (ii) below, following the expiration of the 45-day cure
period), and that the Employee is not Disabled (or incapacitated in a manner
which would, with the passage of time and appropriate doctor’s certification,
constitute Disability) at the time of resignation: (i) a change made by the
Company to the Employee’s duties, responsibilities and/or working conditions
such that such duties, responsibilities and/or working conditions are
inappropriate and not customary for a Non-Executive Chairman of a similarly
situated company, or (ii) a material breach by the Company or any of the
Affiliates of this Agreement which breach continues uncured for a period of 45
days after receipt by the Company of written notice thereof from the Employee
specifying the breach.

 

11.                               Effect of Termination on Compensation.

 

11.1  Termination for Cause; Resignation.  In the event (i) the Employee’s
employment with the Companies is terminated by the Company for Cause, or
(ii) the Employee resigns (for reasons other than Good Reason), none of the
Companies shall have any further liability to the Employee hereunder, whether
for Base Compensation, Bonus, benefits, or otherwise, other than for Base
Compensation and benefits accrued and reimbursement of expenses properly
incurred, in each case through the date of termination or resignation, and any
other benefits required by applicable law (e.g., COBRA) for which the Employee
may be eligible.

 

11.2  Death or Disability.  In the event the Employee’s employment with the
Companies terminates as a result of the death of the Employee or is terminated
by the Company as a result of the Disability of the Employee, the Employee or,
in the event of his death, his surviving spouse (or his estate, if there is no
surviving spouse), shall be entitled to receive his Base Compensation and
benefits accrued, reimbursement of expenses properly incurred through date
employment terminates, and a pro rata share of any Bonus determined following
the end of the Fiscal Year in which the employment

 

5

--------------------------------------------------------------------------------



 

termination occurs, as well as applicable health, disability or death benefits,
if any, offered by the Company or the Affiliates, as the case may be, at the
time consistent with the policies of the Companies and subject to the
eligibility requirements of such benefits.

 

11.3.                     The Company’s Convenience or Good Reason.

 

(a)                                 In the event the Employee’s employment with
the Companies is terminated by the Company at the Company’s Convenience or by
the Employee for Good Reason, then the Employee shall be entitled to
(i) continue to receive his Base Compensation for the duration of the Term,
(ii) a pro rata share of any Bonus determined following the end of the Fiscal
Year in which the employment termination occurs, and (iii) continue to
participate in the Companies’ health and benefit plans and programs described in
Section 5.1 other than the Companies’ 401(k) plan(s) and any other qualified
retirement plan(s) for the duration of the Term, or, in the case of the
Companies’ health plan(s), until the Employee becomes eligible for health
insurance from another source other than Medicare (e.g., another employer’s
health insurance program), if earlier; provided that such continued
participation during such period does not cause a plan, program or practice to
cease to be qualified under any applicable law or regulation and is permitted by
the plan or program, and that continuation under any such plan, program or
practice shall be limited to benefits customarily provided by the Companies to
their senior Employees during the period of such continuation, and provided
further that any such plan or program shall be subject to modifications
applicable to Employee-level employees generally.  The compensation, allowances
and benefits described in the foregoing provisions of this
Section 11.3(a) (“Severance Benefits”) shall continue to be paid or provided at
the times and in the manner consistent with the standard payroll practices of
the Companies for their active Employee-level employees.  In addition, the
Employee shall be entitled to receive his Base Compensation and benefits accrued
and reimbursement of expenses properly incurred, in each case through the date
of termination.  Except as provided in this Section, no other compensation or
benefits hereunder shall be payable during the balance of the Term.

 

(b)                                 As a condition to receiving the Severance
Benefits described in clause (a) above, the Employee shall be required to
execute and deliver to the Company, and not to have revoked, the written
confirmation described in Section 12 and a general release of all claims the
Employee may have against the Company, the Affiliates or Argan, and their
respective subsidiaries and affiliates, and the officers, directors,
shareholders, managers, members and agents of each of them, in each case in such
form as may be reasonably requested by the Company, including without limitation
all claims for wrongful termination, for employment discrimination under Title
VII of the Civil Rights Act of 1964, as amended, and claims under the Americans
with Disabilities Act of 1990, the Equal Pay Act of 1963, the Age Discrimination
in Employment Act of 1967, the Older Workers Benefit Protection Act of 1990, the
Civil Rights Act of 1866, the Family and Medical Leave Act of 1993, the Civil
Rights Act of 1991, the Employee Retirement Income Security Act of 1974 and any
equivalent state, local and municipal laws, rules and regulations). 
Notwithstanding the foregoing, the Employee shall not be required to release any
claims (i) for unpaid compensation or other benefits remaining

 

6

--------------------------------------------------------------------------------



 

unpaid by the Company or the Affiliates at the time of termination, but may be
required to agree upon and acknowledge the amount, if any, thereof remaining
unpaid if such amount is calculable at the time, and (ii) which the Employee may
have in connection with any unexercised options to purchase common stock of
Argan granted to the Employee under and pursuant to any stock option plan
maintained by Argan from time to time hereinafter.

 

(c)                                  Upon the occurrence of any material breach
of this Agreement after the effective date of employment termination (it being
understood that, without limitation, any breach of Sections 12, 13 or 14 of this
Agreement shall be deemed material), the Company shall have no further liability
to pay Severance Benefits hereunder and may, in addition to exercising any other
remedies it may have hereunder or under law, immediately discontinue payment of
remaining unpaid Severance Benefits.

 

11.4                        Reserved

 

11.5                        COBRA Benefits.  Should the Employee (i) be eligible
for COBRA benefits (allowing the Employee to maintain his health insurance
benefits at his expense for up to the applicable coverage period under COBRA)
after the termination of his employment with the Companies for reasons other
than Cause, and (ii) make a timely affirmative election of continuation coverage
under COBRA, then, if and to the extent that continuation coverage under COBRA
would apply to a period beyond the period for which the Employee is entitled to
participate in the Companies’ health plan(s) pursuant to Section 11.3(a) above,
the Company will pay the monthly premium costs thereof for coverage for the
Employee, and/or his spouse and dependent children, if any, for the
period(s) for which the Employee, or his spouse and any dependent children, as
the case may be, are entitled to continuation coverage under COBRA, or until the
Employee, or his spouse or any dependent children, as the case may be, become
eligible for health insurance from another source other than Medicare (e.g.,
another employer’s health insurance program), if earlier; provided, however,
that if the Company’s payment of any monthly premium costs would cause the
Company to be subject to any additional taxes or penalties the Company and the
Employee shall consult in good faith to determine a reasonable alternative.

 

11.6                        Change in Control.

 

(a)                                 In the event of a Change in Control (as
defined in Section 11.6(b) below), then the Companies shall pay to the
Executive, in a single lump sum payment, an amount equal to eight (8) times the
Base Compensation paid to the Executive under Section 4.1 above for the thirty
(30) day period ending on the date of the Change in Control, such payment to be
made within thirty (30) days after the date of the Change in Control, without
reduction or offset for any other monies which the Executive may thereafter earn
or be paid; and the Executive shall remain thereafter an employee of the
Companies pursuant to all of the terms and conditions of this Agreement.

 

(b)                                 For purposes of Section 11.6(a) above,
“Change in

 

7

--------------------------------------------------------------------------------



 

Control” shall mean (i) any transfer or other transaction whereby the right to
vote more than fifty percent (50%) of the then issued and outstanding capital
stock of Argan, the Company, or any subsidiary of Argan or the Company to which
Argan or the Company, as the case may be, shall have transferred all or
substantially all of its business (any such subsidiary hereinafter referred to
as, a “Transferee Subsidiary”), is transferred to any party or affiliated group
of parties; (ii) any merger or consolidation of Argan, the Company or a
Transferee Subsidiary with any other business entity, at the conclusion of which
transaction the persons who were holders of all the voting stock of Argan, the
Company or such Transferee Subsidiary, as the case may be, immediately prior to
the transaction hold less than fifty percent (50%) of the total voting stock of
the successor entity immediately following the transaction; (iii) any sale,
lease, transfer or other disposition of all or substantially all the assets of
Argan, the Company, or a Transferee Subsidiary, as the case may be, or
(iv) when, during any period of twelve (12) consecutive months, the individuals
who, at the beginning of such period, constitute Argan’s, the Company’s or a
Transferee Subsidiary’s Board of Directors, as the case may be (the “Incumbent
Directors”), cease for any reason other than death to constitute at least a
majority thereof, provided that a director who was not a director at the
beginning of such 12-month period shall be deemed to have satisfied such
12-month requirement (and be an Incumbent Director) if such director was elected
by, or on the recommendation of or with the approval of, at least two-thirds of
the directors who then qualified as Incumbent Directors either actually (because
they were directors at the beginning of such 12-month period) or by prior
operation of this Section 11.6(b).

 

11.7                        Compliance with Section 280G.

 

(a)                                 Notwithstanding any other provision of this
Agreement or any other plan, arrangement or agreement to the contrary, if any of
the payments or benefits provided or to be provided by the Company or the
Affiliates to the Employee or for the Employee’s benefit pursuant to the terms
of this Agreement or otherwise (“Covered Payments”) constitute “parachute
payments” within the meaning of Section 280G of the Code and would, but for this
Section 11.7 be subject to the excise tax imposed under Section 4999 of the Code
(or any successor provision thereto) or any similar tax imposed by state or
local law or any interest or penalties with respect to such taxes (collectively,
the “Excise Tax”), then the Covered Payments shall be reduced (but not below
zero) to the minimum extent necessary to ensure that no portion of the Covered
Payments is subject to the Excise Tax.

 

(b)                                 Any such reduction shall be made by the
Company in its sole discretion.

 

12.                               Confidentiality.  The Employee recognizes and
acknowledges that certain information possessed by the Company and the
Affiliates, and any subsidiaries and affiliates of them, constitutes valuable,
special, and unique proprietary information and trade secrets.  Accordingly, the
Employee shall not, during the Term of his employment with the Companies, or at
any time thereafter, divulge, use, furnish, disclose or make

 

8

--------------------------------------------------------------------------------



 

available to any person, whether or not a competitor of any of the Companies,
any confidential or proprietary information concerning the assets, business, or
affairs of the Company or the Affiliates, of any affiliate or subsidiary of
them, or of its or their suppliers, customers, licensees or licensors,
including, without limitation, any information regarding trade secrets and
information (whether or not constituting trade secrets) concerning sources of
supply, costs, pricing practices, financial data, business plans, employee
information, manufacturing processes, product designs, production applications
and technical processes (hereinafter called “Confidential Information”), except
as may be required by law or as may be required in the ordinary course of
performing his duties hereunder.  The foregoing shall not be applicable to any
information which now is or hereafter shall be in the public domain other than
through the fault of the Employee.  Upon the expiration or termination of the
Employee’s employment, for any reason, whether voluntary or involuntary and
whether by the Company or the Employee, or at any time the Company may request,
the Employee shall (a) surrender to the Company all documents and data of any
kind (including data in machine-readable form) or any reproductions (in whole or
in part) of any items relating to the Confidential Information, as well as
information stored in an electronic or digital format, containing or embodying
Confidential Information, including without limitation internal and external
business forms, manuals, notes, customer lists, and computer files and programs
(including information stored in any electronic or digital format), and shall
not make or retain any copy or extract of any of the foregoing, and (b) will
confirm in writing that (i) no Confidential Information exists on any computers,
computer storage devices or other electronic media that were at any time within
the Employee’s control (other than those which remain at, or have been returned
to, the Company) and (ii) he has not disclosed any Confidential Information to
others outside of any of the Companies in violation of this Section.  The
Company shall have the right at any time at its option to replace the hard drive
in the Employee’s laptop or other computer supplied by any of the Companies with
another equivalent hard drive.  As used in this Agreement, “affiliate” means,
with respect to the Company or any other entity, any person or entity
controlling, controlled by or under common control with, the Company or such
other entity, including without limitation Argan, and “control” for such purpose
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a person or entity, whether
through the ownership of voting securities or voting interests, by contract or
otherwise.

 

13.                               Rights in the Company’s Property; Inventions.

 

13.1                        Company Property.  The Employee hereby recognizes
the Companies’ proprietary rights in the tangible and intangible property of the
Companies and acknowledges that notwithstanding the relationship of employment,
the Employee will not obtain or acquire, and has not obtained or acquired,
through such employment any personal property rights in any of the property of
any of the Companies, including without limitation any writing, communications,
manuals, documents, instruments, contracts, agreements, files, literature, data,
technical information, secrets, formulas, products, methods, mailing lists,
business models, business plans, procedures, processes, devices, apparatuses,
trademarks, trade names, trade styles, service marks, logos,

 

9

--------------------------------------------------------------------------------



 

copyrights, patents, or other matters which are the property of any of the
Companies.

 

13.2                        Inventions.  The Employee agrees that during the
Term of his employment with the Companies and for a period of three (3) months
thereafter, any and all discoveries, inventions, improvements and innovations
(including all data and records pertaining thereto) (“Inventions”), whether or
not patentable, copyrightable or reduced to writing, which the Employee may have
conceived or made, or may conceive or make, either alone or in conjunction with
others and whether or not during working hours or by the use of the facilities
of any of the Company, which are related or in any way connected with the
Business of the Company or the Affiliates, or any affiliate or subsidiary
thereof, are and shall be the sole and exclusive property of the Company, or the
Affiliates, or any such affiliate or subsidiary thereof, as the case may be. 
The Employee shall promptly disclose all such Inventions to the Company, shall
execute at the request of the Company any assignments or other documents the
Company may deem necessary to protect or perfect its or any of the Affiliates’
or such affiliates’ or subsidiaries’ rights therein, and shall assist the
Company, at the Company’s expense, in obtaining, defending and enforcing the
Companies’ rights therein.  The Employee hereby appoints the Company as his
attorney-in-fact to execute on his behalf any assignments or other documents
deemed necessary by the Company to protect or perfect its, or any of the
Affiliates’ or such affiliates’ or subsidiaries’, rights to any Inventions.  For
purposes of this Agreement, the “Business” of the Company or the Affiliates, or
any affiliate or subsidiary thereof, shall mean the business of engineering and
constructing power energy systems, providing consulting, owner’s representative,
operating, and maintenance services to the energy market, and such other
businesses or enterprises in which the Company or the Affiliates, or any
affiliate or subsidiary thereof, shall be actively engaged from time to time
(collectively, the “Business”).

 

14.                               Non-Competition, Non-Solicitation Covenants.

 

14.1                        Covenant Not to Compete.  At all times during the
Term and for a period of two (2) years after the Term (the “Restrictive
Period”), the Employee shall not, directly or indirectly, alone or with others,
engage in any competition with, or have any financial or ownership interest in
any sole proprietorship, corporation, company, partnership, association, venture
or business or any other person or entity (whether as an employee, officer,
director, partner, manager, member, agent, security holder, creditor, consultant
or otherwise) that directly or indirectly (or through any affiliated entity)
competes with, the Business of the Company or the Affiliates, or any affiliate
or subsidiary thereof; provided that such provision shall not apply to (i) the
Employee’s ownership of Argan stock; (ii) the Employee’s ownership of interests
in entities which may develop, own and operate (but not design or build) power
plants; or (iii) the acquisition by the Employee, solely as an investment, of
securities of any issuer that is registered under Section 12(b) or 12(g) of the
Securities Exchange Act of 1934, as amended, and that are listed or admitted for
trading on any United States national securities exchange or that are quoted on
the Nasdaq Stock Market, or any similar system or automated dissemination of
quotations of securities prices in common use, so long as the Employee does not
control, acquire a controlling interest in, or become a member of a

 

10

--------------------------------------------------------------------------------



 

group that exercises direct or indirect control of, more than 5% of any class of
capital stock or other indicia of ownership of such issuer.  For purposes of
clause (ii) of this Section 14.1 above, and for clause (b) of Section 14.2
below, “develop” or “development of” power plants shall mean the usual and
customary actions taken by an owner or potential owner of a power plant to
obtain licenses, permits or other governmental approvals required in order to
own and operate a power plant, but not the designing or constructing of a power
plant.  Notwithstanding anything to the contrary contained in this Section 14.1,
however, nothing set forth herein shall prohibit the Employee from providing
consulting or advisory services as a consultant or independent contractor during
the period of two (2) years after the Term (but not during the Term) to any
person or entity, even if such person or entity competes with the Business of
the Company or the Affiliates, or any affiliate or subsidiary thereof, provided
that the Employee uses best efforts to ensure that such services do not
adversely impact the Company or the Affiliates, or any affiliate or subsidiary
thereof, and provided that, in providing such services, the Employee does not
breach or violate any of the other terms or conditions of this Agreement,
including without limitation the restrictive covenants set forth in Sections 12
(Confidentiality) or 14.2 (Non-Solicitation) hereof.

 

14.2                        Non-Solicitation.  At all times during the
Restrictive Period, the Employee shall not, directly or indirectly, for himself
or for any other person, firm, corporation, company, partnership, association,
venture or business or any other person or entity: (a) solicit for employment,
employ or attempt to employ or enter into any contractual arrangement with any
employee or former employee (which, for purposes of this Section 14.2 shall mean
anyone employed during the 24 month period ending on the date of termination of
the Employee’s employment with the Companies) of the Company, the Affiliates, or
Argan, or any affiliate or subsidiary of any of them; and/or (b) call on or
solicit any of the actual or targeted prospective customers or clients, or any
actual distributors or suppliers, of the Company (except in connection with the
Employee’s development, ownership and operation (but not the designing or
building) of power plants), the Affiliates, or Argan, or any affiliate or
subsidiary of any of them, on behalf of himself or on behalf of any person or
entity in connection with any business that competes with the Business of the
Company or the Affiliates, or any affiliate or subsidiary of any of them, nor
shall the Employee make known the names or addresses or other contact
information of such actual or prospective customers or clients, or any such
actual distributors or suppliers, or any information relating in any manner to
the Company’s, or the Affiliates’ or Argan’s, or any of their subsidiaries’ or
affiliates’, trade or business relationships with such actual or prospective
customers or clients, or any such actual distributors or suppliers, other than
in connection with the performance by the Employee of his duties under this
Agreement.

 

14.3                        Restrictive Covenants in Event of Change in
Control.  Notwithstanding anything to the contrary contained in Sections 14.1
and 14.2 above, in the event of a Change in Control, as defined in
Section 11.6(b) above, the covenant not to compete, as set forth in
Section 14.1, above, and the covenant not to solicit employees or former
employees, or actual or targeted prospective customer or clients, or actual
distributors or suppliers, as set forth in Section 14.2, above, shall be
rendered

 

11

--------------------------------------------------------------------------------



 

null and void and of no further force or effect, without any further action
required of any of the parties.

 

15.                               Acknowledgment by the Employee.  The Employee
acknowledges and confirms that the restrictive covenants contained in Sections
12, 13 and 14 hereof (including without limitation the length of the term of the
provisions of Section 14) are required by the Companies as an inducement to
enter into this Agreement, are reasonably necessary to protect the legitimate
business interests of the Companies, and are not overbroad, overlong, or unfair
and are not the result of overreaching, duress or coercion of any kind.  The
Employee further acknowledges that the restrictions contained in Sections 12, 13
and 14 hereof are intended to be, and shall be, for the benefit of and shall be
enforceable by the Companies and their successors and assigns.  The Employee
expressly agrees that upon any breach or violation of the provisions of Sections
12, 13, or 14 hereof, the Companies, or any of them, shall be entitled, as a
matter of right, in addition to any other rights or remedies they may have, to:
(a) temporary and/or permanent injunctive relief in any court of competent
jurisdiction as described in Section 16 hereof; and (b) such damages as are
provided at law or in equity.  The existence of any claim or cause of action
against any of the Company, the Affiliates, or Argan, or their respective
subsidiaries or affiliates, whether predicated upon this Agreement or otherwise,
shall not constitute a defense to the enforcement of any of the restrictions
contained in Sections 12, 13 or 14 hereof.

 

16.                               Enforcement; Modification.

 

16.1                        Injunction.  It is recognized and hereby
acknowledged by the parties hereto that a breach by the Employee of any of the
covenants contained in Sections 12, 13 or 14 of this Agreement will cause
irreparable harm and damage to the Companies.  As a result, the Employee
recognizes and hereby acknowledges that each of the Companies shall be entitled
to an injunction from any court of competent jurisdiction enjoining and
restraining any violation of any or all of the covenants contained in Sections
12, 13 or 14 of this Agreement by the Employee or any of his affiliates,
associates, partners or agents, either directly or indirectly, and that such
right to injunction shall be cumulative and in addition to whatever other
remedies the Companies may possess.

 

16.2                        Reformation by Court.  In the event that a court of
competent jurisdiction shall determine that any provision of Sections 12, 13 or
14 is invalid or more restrictive than permitted under the governing law of such
jurisdiction, then only as to enforcement of Sections 12, 13 or 14 within the
jurisdiction of such court, such provision shall be interpreted or reformed and
enforced as if it provided for the maximum restriction permitted under such
governing law.

 

16.3                        Extension of Time.  If the Employee shall be in
violation of any provision of Sections 12, 13 or 14, then each time limitation
set forth in Sections 12, 13 or 14 shall be extended for a period of time equal
to the period of time during which such violation or violations occur.  If any
of the Companies seeks injunctive relief from such

 

12

--------------------------------------------------------------------------------



 

violation in any court, then the covenants set forth in Sections 12, 13 and 14
shall be extended for a period of time equal to the pendency of such proceeding
including all appeals by either of the Sellers.

 

16.4                        Survival.  The provisions of Sections 12, 13, 14 and
15, and of this Section 16, shall survive the termination of this Agreement.

 

17.                               Assignment.  Each of the Company and the
Affiliates shall have the right to assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any corporation or other
entity with or into which the Company or such Affiliate, as the case may be, may
hereafter merge or consolidate or to which the Company or such Affiliate may
transfer all or substantially all of its assets, if in any such case said
corporation or other entity shall by operation of law or expressly in writing
assume all obligations of the Company or such Affiliate hereunder as fully as if
it had been originally made a party hereto, but may not otherwise assign this
Agreement or its rights and obligations hereunder.  The Employee may not assign
or transfer this Agreement or any rights or obligations hereunder.

 

18.                               Benefits; Binding Effect.  This Agreement
shall be for the benefit of and binding upon the parties hereto and their
respective heirs, personal representatives, legal representatives, successors
and, where permitted and applicable, assigns, including, without limitation, any
successor to the Company or any Affiliate, whether by merger, consolidation,
sale of stock, sale of assets or otherwise.

 

19.                               Severability.  The invalidity of any one or
more of the words, phrases, sentences, clauses, provisions, sections or articles
contained in this Agreement shall not affect the enforceability of the remaining
portions of this Agreement or any part thereof, all of which are inserted
conditionally on their being valid in law, and, in the event that any one or
more of the words, phrases, sentences, clauses, provisions, sections or articles
contained in this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid word or words, phrase or phrases, sentence or
sentences, clause or clauses, provisions or provisions, section or sections or
article or articles had not been inserted.  If such invalidity is caused by
length of time or size of area, or both, the otherwise invalid provision will be
considered to be reduced to a period or area which would cure such invalidity.

 

20.                               Waivers.  The waiver by either party hereto of
a breach or violation of any term or provision of this Agreement shall not
operate nor be construed as a waiver of any subsequent breach or violation.

 

21.                               Damages; Attorneys Fees.  Nothing contained
herein shall be construed to prevent the Company or any Affiliate, on the one
hand, or the Employee, on the other, from seeking and recovering from the other
damages sustained as a result of the other’s breach of any term or provision of
this Agreement.  In the event that either party hereto seeks to collect any
damages resulting from, or the injunction of any action constituting, a breach
of any of the terms or provisions of this Agreement, then the party found to be
at

 

13

--------------------------------------------------------------------------------



 

fault shall pay all reasonable costs and attorneys’ fees of the other party.

 

22.                               Section Headings.  The article, section and
paragraph headings contained in this Agreement are for reference purposes only,
and shall not affect in any way the meaning or interpretation of this Agreement.

 

23.                               No Third Party Beneficiary.  Nothing expressed
or implied in this Agreement is intended, or shall be construed, to confer upon
or give any person other than the parties hereto and their respective heirs,
personal representatives, legal representatives, successors and permitted
assigns, any rights or remedies under or by reason of this Agreement.

 

24.                               Counterparts; Signatures by Electronic Mail. 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same.  Signatures to this Agreement transmitted by telecopy or electronic
mail shall be valid and effective to bind the party so signing.

 

25.                               Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Connecticut, without regard to principles of conflict of laws.

 

26.                               Jurisdiction and Venue.  Each of the parties
irrevocably and unconditionally: (a) agrees that any suit, action or legal
proceeding arising out of or relating to this Agreement which is expressly
permitted by the terms of this Agreement to be brought in a court of law, shall
be brought in the Superior Court of the State of Connecticut for the Judicial
District of Hartford or in the United States District Court for the District of
Connecticut; (b) consents to the jurisdiction of each such court in any such
suit, action or proceeding; (c) waives any objection which it or he may have to
the laying of venue of any such suit, action or proceeding in any of such
courts; and (d) agrees that service of any court papers may be effected on such
party by mail, as provided in this Agreement, or in such other manner as may be
provided under applicable laws or court rules in such courts.

 

27.                               Notices.  All notices required or permitted to
be given hereunder shall be in writing and shall be personally delivered by
courier, sent by registered or certified mail, return receipt requested, sent by
overnight courier, or sent by confirmed facsimile transmission addressed as set
forth herein.  Notices personally delivered, sent by facsimile or sent by
overnight courier shall be deemed given on the date of delivery and notices
mailed in accordance with the foregoing shall be deemed given upon the earlier
of receipt by the addressee, as evidenced by the return receipt thereof, or
three days after deposit in the U.S. mail.  Notice shall be sent: (a) if to the
Company or to any Affiliate, addressed to the Company or such Affiliate, as the
case may be, One Church Street, Suite 201, Rockville, Maryland 20850, Attention:
David Watson; and (b) if to the Employee, to his address as reflected on the
payroll records of the Company, or to such other address as either party shall
request by notice to the other in accordance with this provision.

 

14

--------------------------------------------------------------------------------



 

28.                               Entire Agreement.  This Agreement constitutes
the entire agreement between and among the parties hereto with respect to the
subject matter hereof and, upon its effectiveness, shall supersede all prior
agreements, understandings and arrangements, both oral and written, between the
Employee and the Company and/or the Affiliates with respect to such subject
matter, including without limitation the Previous Employment Agreement.  This
Agreement may not be modified in any way unless by a written instrument signed
by the Companies and the Employee.

 

[SIGNATURES ON FOLLOWING PAGES]

 

15

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has executed, or has caused its duly
authorized representative to execute, this Agreement as of the date first above
written.

 

 

THE COMPANY:

 

 

 

GEMMA POWER SYSTEMS, LLC

 

 

 

By:

/s/ David Watson

 

 

Name:

 

 

 

Title:

CFO

 

 

 

THE AFFILIATES:

 

 

 

GEMMA POWER, INC.

 

 

 

By:

/s/ David Watson

 

 

Name:

 

 

 

Title:

CFO

 

 

 

GEMMA POWER SYSTEMS CALIFORNIA, INC.

 

 

 

By:

/s/ David Watson

 

 

Name:

 

 

 

Title:

CFO

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

16

--------------------------------------------------------------------------------



 

 

GEMMA POWER HARTFORD, LLC

 

 

 

By:

/s/ David Watson

 

 

Name:

 

 

 

Title:

CFO

 

 

 

GEMMA RENEWABLE POWER, LLC

 

 

 

By:

/s/ David Watson

 

 

Name:

 

 

 

Title:

CFO

 

 

 

GEMMA PLANT OPERATIONS, LLC

 

 

 

By:

/s/ David Watson

 

 

Name:

 

 

 

Title:

CFO

 

 

 

THE EMPLOYEE:

 

 

 

/s/ William Griffin

 

WILLIAM F. GRIFFIN, JR.

 

17

--------------------------------------------------------------------------------